 

Case 2:19-cv-00180-Z Document 53 Filed 03/22/21 Page Tog pRagel 6786
NORTI IRN DISTRICT OF TEXAS

LIED

IN THE UNITED STATES DISTRICT CGURT opt
FOR THE NORTHERN DISTRICT OF THXAS | MAR 22

 

 

 

AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT
JAMES BLACKWELL, 5
§ ¥ Deputy
Plaintiff, ;
§
© § 2:19-CV-180-Z
§
C. R. BARD, INC., and BARD §
PERIPHERAL VASCULAR, INC., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER

Before the Court is Plaintiff’s Unopposed Motion for Leave to File under Seal Confidential
Information (ECF No. 44). Plaintiff seeks to file under seal Exhibits 1, 2, 3, 4, 5, 7, 8, 11, 20 listed
in the Appendix to Plaintiffs Response to Defendant’s Motion for Summary Judgment (ECF No.
42). The Motion is unopposed. For the following reasons, the Court DENIES the motion without
prejudice to refiling.

Motions to file under seal are decided on a case-by-case basis following the appropriate
factors delineated by the Fifth Circuit. See S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (Sth
Cir. 1993) (“In exercising its discretion to seal judicial records, the court must balance the public’s
common law right of access against the interests favoring nondisclosure.”); see also United States
v. Sealed Search Warrants, 868 F.3d 385, 395 (5th Cir. 2017) (“In the Fifth Circuit, the common
law right of access to judicial records has consistently been addressed on a case-by-case basis”).

The Fifth Circuit recently has admonished district courts to remember “[j]udicial records
are public records. And public records, by definition, presume public access.” Binh Hoa Le v.

Exeter Fin. Corp., No. 20-10377, --- F.3d ---, 2021 WL 838266, *4 (Sth Cir. March 5, 2021). In

 
Case 2:19-cv-00180-Z Document 53 Filed 03/22/21 Page 2of3 PagelD 6796

Binh Hoa Le, the Fifth Circuit expounded upon the history and importance of public access to
judicial records that traces a noble lineage “back to Roman law.” Jd. at *6.

The Fifth Circuit further explained that there are two distinct standards. “The first standard,
requiring only “good cause,” applies to protective orders sealing documents produced in
discovery.” Jd. “The second standard, a stricter balancing test, applies once a document is filed on
the public record —- when a document becomes a judicial record. Under both standards, the
working presumption is that judicial records should not be sealed. /d. (internal marks omitted).

Here, Plaintiff cited Fed. R. Civ. Pro. 26(c) which prescribes a “good cause” standard for
issuing protective orders and noted that a previous stipulated protective order had been entered in
the MDL court. ECF No. 44 at 2-3. But this is the wrong standard to apply at this stage:

At the discovery stage, when parties are exchanging information, a stipulated

protective order under Rule 26(c) may well be proper. Party-agreed secrecy has its

place—for example, honoring legitimate privacy interests and facilitating the
efficient exchange of information. But at the adjudicative stage, when materials

enter the court record, the standard for shielding records from public view is far

more arduous. This conflation error—equating the standard for keeping unfiled

discovery confidential with the standard for placing filed materials under seal—is

a common one and one that over-privileges secrecy and devalues transparency.

Binh Hoa Le, 2021 WL 838266 at *8.

At the filing stage, “judges, not litigants must undertake a case-by-case, document-by-
document, line-by-line balancing of the public’s common law right of access against the interests
favoring nondisclosure.” Jd. at *7 (internal marks omitted). Indeed, “a court abuses its discretion
if it ‘ma[kes] no mention of the presumption in favor of the public's access to judicial records” and
fails to “articulate any reasons that would support sealing.’” Jd. (quoting Van Waeyenberghe, 990
F.2d at 849).

Plaintiffs, however, did aver that these exhibits contain “trade secrets, propriety, business

information, and information regarding confidential technical information and policies.” ECF No.
 

Case 2:19-cv-00180-Z Document 53 Filed 03/22/21 Page 3of3 PagelD 6797

44 at 3. “Protecting trade secrets” can constitute “good reason[] to file documents (or portions of
them) under seal.” Binh Hoa Le, 2021 WL 838266 at *7. But Plaintiffs did not expound upon that
assertion. Accordingly, the Court DENIES the motion to file under seal, but will allow Plaintiffs
(or Defendants) to file a motion to seal that meets the standards described in Binh Hoa Le. Any
such motion must be filed by April 12, 2021.

SO ORDERED.

March 242021

 

MATHEW J. KACSMARYK
UNYLED STATES DISTRICT JUDGE
